UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                               Plaintiffs,
                                                            CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         -v-
                                                                              ORDER
THE CITY OF NEW YORK, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On April 26, 2021, the Court scheduled a telephone discovery conference to discuss the

concerns Plaintiffs raise in their April 23, 2021 letter (ECF No. 389 (the “April 23, 2021 Letter”))

about the data legends Defendants produced on April 12, 2021. (ECF No. 390). On April 30, 2021,

at Defendants’ request and with Plaintiffs’ consent, the Court adjourned the conference to today,

May 18, 2021, at 11:00 am. (ECF No. 397). Counsel for Defendants appeared at the conference.

Plaintiffs’ counsel did not appear, although the Court attempted to reach Plaintiffs’ counsel by

telephone and email to remind them of the call.

         On May 18, 2021, Defendants filed a letter with exhibits responding to the 27 issues raised

in the April 23, 2021 Letter. (ECF No. 402 (the “May 18, 2021 Letter”)). Accordingly, Plaintiffs are

directed to review the May 18, 2021 Letter, and, by May 25, 2021, advise the Court whether

Defendants’ responses resolve Plaintiffs’ concerns about the 27 issues listed in the April 23, 2021

Letter, or, if not, whether a conference is necessary.

Dated:          New York, New York
                May 18, 2021                                  SO ORDERED.
